OPINION — AG — (1) WHERE, DURING THE FILING PERIOD FIXED BY 26 O.S. 1961 163 [26-163], NO PERSON FILES AS A CANDIDATE FOR ONE OF THE COUNTY OFFICES REFERRED TO IN 19 O.S. 1961 131 [19-131], NO CANDIDATE'S NAME MAY BE PLACED ON THE BALLOT FOR SAID OFFICE AT EITHER THE PRIMARY OR THE GENERAL ELECTION; AND IT NECESSARILY FOLLOWS THAT NO PERSON CAN BE EITHER NOMINATED OR ELECTED AT SAID ELECTION. (2) WHERE NO PERSON FILES, DURING THE FILING PERIOD FIXED BY 26 O.S. 1961 163 [26-163], AS A CANDIDATE FOR ONE OF THE COUNTY OFFICES REFERRED TO IN 19 O.S. 1961 131 [19-131] : THE FACT THAT NO PERSON DOES FILE THEREFOR DOES NOT CREATE A VACANCY IN SAID OFFICE; AND THAT THE INCUMBENT IN SAID OFFICE WILL CONTINUE TO HOLD SAID OFFICE UNTIL HIS SUCCESSOR IS ELECTED AND QUALIFIED, OR UNTIL A VACANCY IS SAID OFFICE MAY COME INTO EXISTENCE BY REASON OF THE HAPPENING OF SOME EVENT WHICH IS DECLARED BY LAW TO CREATE A VACANCY. (NOTE: SEE 51 O.S. 1961 8 [51-8]) (3) IF A COUNTY OFFICER CLASSIFIED AS AN "A" OR "B" OFFICER BY 19 O.S. 1961 180.65 [19-180.65](B) THE FIRST OR CHIEF DEPUTY OF SAID OFFICER IS AUTHORIZED AND REQUIRED TO CARRY ON THE DUTIES OF SAID OFFICE (AND TO BE BONDED IN THE SAME MANNER AND IN THE SAME SUM AS REQUIRED FOR THE PRINCIPAL OFFICER) UNTIL A SUCCESSOR TO SAID PRINCIPAL OFFICER HAS BEEN SELECTED AS PROVIDED BY LAW AND HAS QUALIFIED; AND THAT THIS IS SO WHETHER OR NOT THE PRINCIPAL OFFICER WHO RESIGNS IS AN INCUMBENT WHO CONTINUED TO HOLD THE OFFICE BY REASON OF THE FACT THAT AT THE MOST RECENT COUNTY ELECTION, NO PERSON WAS ELECTED TO SAID OFFICE FOR THE TERM NEXT SUCCEEDING SAID ELECTION. CITE: 19 O.S. 1961 180.61 [19-180.61], 19 O.S. 1961 180.61 [19-180.61], 51 O.S. 1961 10 [51-10] [51-10], 51 O.S. 1961 8 [51-8], 51 O.S. 1961 8 [51-8], 51 O.S. 1961 3.1 [51-3.1] 26 O.S. 1961 163 [26-163], 51 O.S. 1961 15 [51-15], 26 O.S. 1961 233 [26-233] (RICHARD HUFF)